Exhibit 10.35


Compensation Arrangements with Directors


Following is a description of our current compensatory arrangements with our
directors as of January 1, 2011.


Non-employee directors receive an annual retainer of $90,000 ($55,000 of which
is paid through the Long-Term Incentive Plan in common stock or, at the election
of the director, Director Deferred Share Units) for service as directors of
Great Plains Energy and, as applicable, its public utility subsidiaries.  The
lead director receives an additional annual retainer of $20,000, and the chairs
of the Board’s Audit, Compensation and Development, and Governance Committees
receive an additional annual retainer of $10,000, $5,000 and $5,000,
respectively.  Attendance fees of $1,500 for each Board meeting and $1,500 for
each committee and other meeting attended are also paid.  Directors may defer
the receipt of all or part of the cash retainers and meeting fees.


The Company offers life and medical insurance coverage for our non-employee
directors who were first elected prior to 2007.  The total premium paid by the
Company for this coverage in 2010 was $46,588.  The Company pays or reimburses
directors for travel, lodging and related expenses they incur in attending Board
and committee meetings.  The Company paid in certain years prior to 2010, and
may pay in future years, the expenses incurred by directors’ spouses in
accompanying the directors to one Board meeting a year.  The Company also match
on a two-for-one basis up to $5,000 per year (which would result in a $10,000
Company match) of charitable donations made by a director to 501(c)(3)
organizations that meet the Company’s strategic giving priorities and are
located in its generation and service communities.


Compensation Arrangements with Named Executive Officers


On February 8, 2011, the independent members of the Great Plains Energy Board of
Directors, upon recommendations of its Compensation and Development Committee,
approved the following annual base salaries for the principal executive officer,
principal financial officer and certain other executive officers of Great Plains
Energy for services rendered in all capacities to Great Plains Energy and its
subsidiaries, including Kansas City Power & Light Company, effective as of
January 1, 2011:


Name
2011 Base Salary
Michael J. Chesser
Chairman of the Board and Chief Executive Officer - Great Plains Energy, Kansas
City Power & Light Company (“KCP&L”) and KCP&L Greater Missouri Operations
Company (“GMO”)
$800,000
Terry Bassham
Executive Vice President – Utility Operations – KCP&L and GMO
$430,000
James C. Shay
Senior Vice President, Finance and Strategic Planning and CFO, Great Plains
Energy, KCP&L and GMO
$375,000
William H. Downey
President and Chief Operating Officer – Great Plains Energy, KCP&L and GMO
$510,000
Michael L. Deggendorf
Senior Vice President – Delivery, KCP&L and GMO
$260,000
Scott H. Heidtbrink
Senior Vice President – Supply of KCP&L and GMO
$315,000




 
 

--------------------------------------------------------------------------------

 

Mr. Marshall, who was a named executive officer in the 2010 proxy statement,
retired effective as of July 31, 2010.


The Company also pays or reimburses the executive officers named above for
certain other items, which could include: employer match of contributions to our
401(k) plans (which are contributed to the maximum extent permitted by law to
the 401(k), with any excess contributed to the officers’ accounts in the
non-qualified deferred compensation plan); flexible benefits and other health
and welfare plan benefits; car allowances; club memberships; executive financial
planning services; parking; spouse travel; personal use of company tickets;
matched charitable donations; and executive health physicals.
 